Citation Nr: 1700705	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-39 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1990 to February 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, that denied service connection for an acquired psychiatric disorder, to include PTSD (listed as PTSD).  

In March 2010, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  

In February 2011 and September 2012, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development.  


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran currently has an acquired psychiatric disorder, to include PTSD.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Board notes that during the pendency of the Veteran's appeal, the VA amended the applicable regulations to transition to the use of the DSM-5.  See 80 Fed. Reg. 14308 (March 19, 2015).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  Further, 38 C.F.R. § 3.304(f) provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to service.  He specifically maintains that he has PTSD and/or an acquired psychiatric disorder based on one alleged stressor during his period of service.  He reports that he was involved in a motor vehicle accident between May 1992 and July 1992 while driving a truck in a convoy on the autobahn in Germany.  He has states that he witnessed the fatal injuries of the person who collided with his truck in the convoy.  He asserts that he developed an acquired psychiatric disorder, to include PTSD, as a result of seeing the after effects of the accident, as well as being unable to do anything at the scene of the accident.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's DD Form 214 reflects that he had one year, ten months, and fourteen days of foreign service.  His occupational specialty was listed as an infantryman.  The Veteran's service personnel, to include his entire Official Military Personnel File (OMPF), indicate that he was not awarded decorations evidencing combat.  Such records show that he served in Germany with A company, 3-12th Infantry, from March 1991 to February 1993.  

The Veteran's service treatment records do not show treatment for any psychiatric problems, including PTSD.  

Post-service private and VA treatment records show treatment for PTSD on one occasion.  

A January 2008 private treatment report from M. Houser, M.D., indicates that the Veteran was seen for problems including possible anxiety.  The Veteran reported that he was in a motor vehicle accident in 1992 while he was in the Army and that the person in the other vehicle died.  He stated that he was having stress related to driving at work.  He indicated that his PTSD had been going on for seven years since he had been working as a mail carrier.  The Veteran reported that he would become aggressive in dealing with supervisors while he was working.  The assessment included PTSD.  

A February 2015 VA mental health evaluation note indicates that the Veteran stated that he thought he had some PTSD, as well as some anxiety.  He also stated that he needed anger management.  The Veteran reported that he got out of jail in October 2014 and that he was under house arrest for three and a half months.  He reported that he believed his PTSD was from a vehicle accident in May 1992 while driving on the autobahn in a convoy.  The Veteran stated that the trucks were instructed to never leave the right side of the road, but that someone pulled in front of him and they lost the convoy, so his sergeant told him to pull around.  He stated that he pulled into the middle lane and he thought he hit a pot hole, but that a BMW had smashed into his truck from behind.  He stated that the person in the BMW had his skull ripped off and died at the scene.  The examiner indicated that there was no Axis I diagnosis.  

A December 2015 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that his early childhood, to include elementary school, junior high school, and high school were all good.  He stated that he enjoyed the social aspect of high school.  He indicated that after graduating from high school, he worked for one year at a warehouse job loading trucks, and as a warehouse manager, and that he then left for the Army.  The Veteran indicated that he performed basic training at Fort Benning in Georgia in 1990, and that he then served at the National Training Center and in Baumholder, Germany from 1990 to February 1993 when he was discharged from active duty.  

The examiner reported that the Veteran had no mental health history prior to his military service or during his period in the Army.  The examiner indicated that, post-service, the Veteran went to see M. Houser, M.D., in 2008 and that he was told he had mild PTSD and should go for counseling.  He stated that he was treated for one year in 2015 at a VA facility with a nurse practitioner.  The examiner reported that the Veteran had no legal and behavioral history while in the military and post-military.  

The examiner indicated that the Veteran reported one stressor.  It was noted that the Veteran stated that while in Germany, he was driving a supply truck and that an elderly lady in a sedan automobile was driving slowly in in front of him and was cutting him off from the convey ahead of them.  The Veteran related that when he started to pass the elderly lady's automobile, another car was trying to pass him from behind and rear-ended the Veteran's truck.  The Veteran stated that the driver cracked open his skull and that he was medevac'd.  It was noted that the man died en route to the hospital.  The examiner reported that the Veteran met Criterion A of DSM-5 (i.e., it was adequate to support a diagnosis of PTSD).  The examiner stated that the stressor was not related to the Veteran's fear of hostile or terrorist activity as it was due to a traffic accident.  The examiner also indicated that the stressor was not related to an in-service personal assault, e.g., military sexual trauma.  The examiner indicated that the Veteran did not meet Criterion B, C, D, E, and F, G, and H.  

The examiner reported that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria based on the examination.  The examiner also specifically found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria and that he also did not have a mental disorder that conformed to the DSM-5 criteria.  DSM-5 is the more recent version of DSM that is now in effect.  The examiner indicated that the Veteran's PTSD was not at least as likely as not due to or was incurred in the Veteran's military service.  The examiner stated that the criteria for PTSD were not met.  The examiner reported that the Veteran's service treatment records did not show a diagnosis of PTSD during active duty.  The examiner stated that he was unable to find VA notes of the Veteran's claimed visits.  The examiner also indicated that he was unable to find a 2008 note from Dr. Houser who the Veteran claimed told him that he had a little bit of PTSD.  The examiner indicated that the Veteran did not exhibit sufficient symptoms to warrant a diagnosis of PTSD.  

The examiner also maintained that the claimed condition of an acquired psychiatric disorder, to include PTSD, was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran did not meet the criteria for an "ICD-10" diagnosis.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there is only one treatment report of record that shows any possible diagnosis of an acquired psychiatric disorder, to include PTSD.  A January 2008 treatment report from Dr. Houser indicates that the Veteran was seen for problems including possible anxiety and that he reported that he was in a motor vehicle accident in 1992 while he was in the Army.  It was noted that the Veteran stated that the person in the other vehicle died and that he was having stress related to driving at work.  He indicated that his PTSD had been going on for seven years since he had been working as a mail carrier.  The assessment included PTSD.  The Board observes that there is no indication that Dr. Houser reviewed the Veteran's claims file.  Although claims file review is not necessary, the probative value of a medical opinion is based on its reasoning and its predicate in the record so that the opinion is fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, Dr. Houser provided no rationale for the diagnosis of PTSD.  Therefore, the Board finds that Dr. Houser's diagnosis of PTSD has little probative value in this matter.  

The Board observes that a VA examiner pursuant to the December 2015 VA psychiatric examination report, after a review of the claims file, specifically indicated that the Veteran did not have a diagnosis of PTSD or any other mental disorders.  The examiner stated that the Veteran's service treatment records did not show a diagnosis of PTSD during active duty and that he was unable to find VA notes of the Veteran's claimed visits for psychiatric treatment.  The examiner also reported that he was unable to find a 2008 note from Dr. Houser who the Veteran claimed told him that he had a little bit of PTSD.  The Board observes that although the examiner was unable to find the January 2008 treatment entry from Dr. Houser, he specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD or for any other mental disorders.  Additionally, the examiner's conclusion that the Veteran did not have a diagnosis of PTSD or any other mental disorders is consistent with the evidence of record.  For example, the examiner, pursuant to a February 2015 VA mental health evaluation note, also found that there were no psychiatric diagnoses.  Therefore, the Board finds that VA examiner's conclusion that the Veteran does not have a diagnosis of PTSD or any other mental disorders, is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence shows that the Veteran is not currently diagnosed with an acquired psychiatric disorder, to include PTSD.  

The Veteran essentially alleges that he has an acquired psychiatric disorder, to include PTSD, as a result of his period of service.  However, while the Veteran is competent to report that he had psychiatric problems, or problems that he thought were PTSD, during service, or that he had those problems for many years, he is not competent to relate his currently claimed acquired psychiatric disorder, to include PTSD, to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

Here, the preponderance of the evidence is against the claim of service for an acquired psychiatric disorder, to include PTSD.  The evidence does not reflect that the Veteran has an acquired psychiatric disorder, to include PTSD.  As there is no doubt to be resolved, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


